PER CURIAM.
Getter files his petition for writ of habe-as corpus to obtain a belated appeal of his criminal conviction and sentence. He alleges that at his sentencing hearing, the trial court advised him of his right to appeal. When Getter asked his counsel after the sentencing hearing if he could appeal his conviction and sentence, counsel allegedly told him he had no grounds for appeal. If Getter’s allegations are true, counsel did not properly advise Getter of his right to appeal, and the discrepancy between the court’s statement advising Getter of his appeal rights and counsel’s statement may have confused Getter and kept him from notifying the court of his desire to appeal.
There is no record to confirm or refute Getter’s allegations concerning his communication with counsel. We agree with the respondent that facially Getter has alleged a prima facie basis for relief. Accordingly, we appoint the Honorable Kenneth M. Lef-fler as Commissioner for the court to determine whether Getter was denied his appeal rights because of ineffective assistance of counsel. See Joseph v. State, 451 So.2d 886 (Fla. 5th DCA 1984). The Commissioner shall conduct a hearing and make his report to this court within ninety days from the date hereof.
REMANDED.
COBB, C.J., and UPCHURCH and SHARP, JJ., concur.